Citation Nr: 0631035	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cataracts, bilateral, postoperative, with psudophakia and 
anterior chamber lens implants; retinal detachment, 
bilateral, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  In that rating decision the RO 
declined to reopen a claim of service connection for the 
claimed disability of cataracts, bilateral, postoperative, 
with psudophakia and anterior chamber lens implants; retinal 
detachment, bilateral, post-operative.

In the decision below, the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for cataracts, bilateral, 
postoperative, with psudophakia and anterior chamber lens 
implants; retinal detachment, bilateral, post-operative is 
adjudicated, and the claim is reopened.  The reopened claim 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in January 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
cataracts, bilateral, postoperative, with psudophakia and 
anterior chamber lens implants; retinal detachment, 
bilateral, post-operative; and the veteran did not perfect an 
appeal from that decision.

2.  Some of the evidence received since the January 1996 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the bilateral eye disorder claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's January 1996 rating decision that denied the 
claim for service connection for cataracts, bilateral, 
postoperative, with psudophakia and anterior chamber lens 
implants; retinal detachment, bilateral, post-operative, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1995).

2.   New and material evidence has been received, and the 
claim for service connection for cataracts, bilateral, 
postoperative, with psudophakia and anterior chamber lens 
implants; retinal detachment, bilateral, post-operative, is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

VA satisfied its duty to notify by means of a letter dated in 
March 2003,  which notified the veteran of what evidence was 
required to substantiate the claim and of his and the VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  By way of that letter and the previous 
statement of the case and subsequent supplemental statement 
of the case, the RO has essentially advised the veteran of 
the basis for the previous denial of the claim of entitlement 
to service connection-that the veteran did not have any 
condition warranting service connection based on presumptions 
provided under 38 C.F.R. § 3.311; nor has any evidence been 
presented linking an eye condition to radiation exposure in 
service; nor was any claimed eye condition shown in service, 
or aggravated or caused by service.  The veteran has also 
been advised of what would constitute both "new" and 
"material" evidence to reopen the previously denied claim.  

Additionally, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
veteran's claim is reopened here, and remanded to the RO for 
adjudication of the underlying claim for service connection, 
any question as to appropriate notice with respect to the 
claim of service connection will be addressed by the RO. 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  In this case, the notice letter was issued after 
the initial unfavorable decision.  Thereafter, however, he 
was afforded an opportunity to respond, and the RO 
subsequently reviewed the claims again and issued a statement 
of the case in February 2004, and later in a supplemental 
statement of the case in May 2005.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for a bilateral eye disability of cataracts, 
bilateral, postoperative, with psudophakia and anterior 
chamber lens implants; retinal detachment, bilateral, post-
operative.  Below, the Board sets forth the laws and 
regulations applicable to the claims on appeal and 
adjudicated here, and in relation to those laws and 
regulations, analyzes the information and evidence pertinent 
to this case.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

Decisions of the Board are also final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104.

The current claim on appeal was submitted in February 2003.  
Prior to that, in a March 1976 rating decision, the RO denied 
entitlement to service connection for a right eye disability.  
The veteran appealed that decision to the Board, which in a 
December 1976 decision denied the claim.  That decision is 
final.  38 U.S.C.A. § 7104.  

In a January 1996 rating decision, the RO denied entitlement 
to service connection for cataracts, bilateral, 
postoperative, with psudophakia and anterior chamber lens 
implants; retinal detachment, bilateral, post-operative.  The 
RO notified the veteran of the decision, and of his 
procedural and appellate rights, in January 1996.  The 
veteran submitted a notice of disagreement to initiate an 
appeal to the Board, however, after receiving a statement of 
the case from the RO, the veteran did not perfect an appeal 
by filing a substantive appeal.  That rating decision is 
therefore also final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1995).

In February 2003, the RO received the veteran's application 
to have his claim reopened, claiming entitlement to service 
connection on the basis of exposure to radiation.  The 
current appeal arises from a July 2003 rating decision.  In 
that decision, the RO declined to reopen the claim for 
service connection for cataracts, bilateral, postoperative, 
with psudophakia and anterior chamber lens implants; retinal 
detachment, bilateral, post-operative.  The RO determined 
that new and material evidence had not been submitted to 
reopen that claim.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to the January 1996 rating 
decision-the last final denial-is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received subsequent to the January 1996 decision 
includes private and VA medical records, including a VA 
medical statement containing an opinion regarding etiology; 
service records pertaining to participation in atomic 
testing; statements of the veteran; and letters from the 
Defense Nuclear Agency (DNA) and its successor (renamed 
agency), the Defense Threat Reduction Agency (DTRA).  Some of 
this evidence received since the January 1996 rating decision 
is new in that it was not previously of record.

The veteran's claim was previously denied in the January 1996 
rating decision, on the following essential bases.  The 
veteran did not have any condition warranting service 
connection based on presumptions provided under 38 C.F.R. 
§ 3.311.  No evidence has been presented linking an eye 
condition to radiation exposure in service.  Nor was any 
claimed eye condition shown in service, or aggravated or 
caused by service.

The medical records submitted since the January 1996 rating 
decision includes an October 2004 statement by a VA radiation 
oncologist, who provided an opinion based on his review of 
dosimetric information associated with the veteran.  On that 
basis, the physician opined that it was unlikely that the 
veteran's cataract was a result of his exposure to ionizing 
radiation in service.

The medical records submitted since the January 1996 rating 
decision also includes a statement by an ophthalmologist, 
Alfred O. Steldt, M.D., apparently received in May 2004, and 
a copy of that statement was also received in May 2005.  In 
the statement, Dr. Steldt opined that it is as likely as not 
that cataracts were brought about due to exposure to ionizing 
radiation in service.  

At the time of the January 1996 rating decision, there was no 
competent medical evidence addressing the etiology of the 
claimed bilateral eye disorder as it relates to exposure to 
ionizing radiation; and certainly no opinion was of record 
specifically stating whether it was likely or unlikely that 
the claimed disorder was due to exposure to ionizing 
radiation. 

Therefore, both statements discussed above were submitted 
since January 1996 and are therefore new.  Furthermore, both 
statements, provide opinions regarding the likelihood that 
the veteran's bilateral eye disorder is related to inservice 
exposure to ionizing radiation.  As such, they are material 
in that when considered with previous evidence of record, 
they relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  Those 
statements are neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened; and Dr. Steldt's statement 
raises a reasonable possibility of substantiating the claim 
by providing supportive evidence.  Id.  

Accordingly, the Board finds that there is evidence received 
subsequent to January 1996 that is new and material and 
serves to reopen the claim for service connection for 
cataracts, bilateral, postoperative, with psudophakia and 
anterior chamber lens implants; retinal detachment, 
bilateral, post-operative.  Having determined that new and 
material evidence has been added to the record, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

However, the Board cannot, at this point, adjudicate the 
reopened claim for service connection for cataracts, 
bilateral, postoperative, with psudophakia and anterior 
chamber lens implants; retinal detachment, bilateral, post-
operative.  Prior to adjudication, further assistance to the 
appellant is required to comply with the duty to assist 
regarding that issue.  This is detailed in the REMAND below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for cataracts, 
bilateral, postoperative, with psudophakia and anterior 
chamber lens implants; retinal detachment, bilateral, post-
operative; the appeal is granted to that extent.


REMAND

In the decision above, the Board grants the veteran's 
petition to reopen his previously denied claim for service 
connection for cataracts, bilateral, postoperative, with 
psudophakia and anterior chamber lens implants; retinal 
detachment, bilateral, post-operative.  In light of that 
decision, a remand of the underlying service connection claim 
is necessary to accord the RO an opportunity to adjudicate 
this issue on a de novo basis.  Also, for the reasons 
discussed below, a remand is necessary in order to further 
develop evidence needed in adjudication of the claim.

A diagnosis of cataracts, bilateral, postoperative, with 
psudophakia and anterior chamber lens implants; retinal 
detachment, bilateral, post-operative has been made. The RO 
denied the veteran's claim for service connection for the 
claimed disability on the basis that new and material 
evidence has not been submitted to reopen the claim.  

Underlying that basis is the premise of the absence of any 
etiologic relationship with service.  In particular, in the 
May 2005 supplemental statement of the case, the RO stated 
that the primary basis for the past denial of service 
connection was that the evidence showed that the veteran's 
cataracts were not the type for which presumptive service 
connection may be established based on the veteran's exposure 
to ionizing radiation.  Under 38 C.F.R. § 3.311, "radiogenic 
disease" for which service connection may be granted on a 
presumptive basis includes posterior subcapsular cataracts, 
which is the only type of cataracts listed in that provision.  
The RO noted that when contacted by the RO in March 2005, the 
veteran's treating physician, Dr. Steldt, stated that the 
veteran's diagnosis was nuclear cataracts forming in the 
center of the lens.  The RO noted that this was not the same 
as posterior subcapsular cataracts; and that therefore the 
veteran's type of cataracts was not covered under 38 C.F.R. 
§ 3.311, and presumption of service connection under that 
provision was not warranted.

Service connection, however, can be established on a direct 
basis without regard to presumptions, under 38 C.F.R. § 
3.303(d), by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  

In order to address this basis, in July 2004 the RO requested 
that a VA physician provide an opinion as to whether it is at 
least as likely as not that the veteran's bilateral anterior 
chamber cataracts were due to radiation.  Later that month, 
the prospective provider of that opinion requested that a 
dosimetric analysis (dose estimation of exposure to ionizing 
radiation) be presented in order for him to be able to 
provide the requested opinion.  

The RO subsequently provided the requested information-that 
the claims file showed a recorded dose of 0.661 rem gamma; 
with an upper bound of 09 rem gamma.  That information 
originated in a December 1995 letter from the Defense Nuclear 
Agency, which determined the recorded dose after a search of 
dosimetry data.

Based on this information, in October 2004, the VA physician 
provided an opinion based on the presented dosimetric 
information and based on published material about the 
biological effects of radiation.  The physician concluded 
with an opinion, in essence, that based on the dose estimate 
of exposure, it was unlikely that the cataract condition was 
a result of the veteran's exposure to ionizing radiation 
after the inservice explosion of an atomic bomb.

Review of the claims file shows, however, that in December 
2003 the RO notified the veteran that his claim had been 
identified as one requiring a revised radiation dose 
estimate.  In a subsequent letter of March 2004, the Defense 
Threat Reduction Agency (DTRA) notified the RO that the RO 
would be notified as soon as a reassessment of the dose 
estimate was completed.  

In a June 2004 letter, the DTRA noted that on June 14, 2004, 
the RO requested that the DTRA's inquiry be returned.  DTRA 
stated that accordingly, they were returning the inquiry.  It 
is not clear why the RO cancelled the request for a 
reassessment of the dose estimate, but it appears that this 
action was based on the RO's determination that the veteran 
did not have the type of cataract subject to presumptions for 
service connection under 38 C.F.R. § 3.311.  Although the 
evidence shows that the veteran's type of cataracts is not 
listed under 38 C.F.R. § 3.311, so as to warrant service 
connection on a presumptive basis, service connection can be 
established for his bilateral eye disorder on a direct basis 
by showing that the disease was incurred during or aggravated 
by service without regard to the statutory presumptions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The VA physician addressed this issue of service connection 
on a direct basis, in his October 2004 opinion.  That opinion 
was based almost entirely on the finding of a recorded dose 
of 0.661 rem gamma.  Based on that finding, the physician 
opined that it was unlikely that the cataract disorder was a 
result of exposure to ionizing radiation in service.  

Therefore, given the earlier determination that a 
reassessment of the radiation dose estimate was necessary, 
the case must be returned to the RO for the RO to request the 
DTRA provide a reassessment of the radiation dose estimate 
for the veteran's exposure to ionizing radiation during 
service.  

Thereafter, the RO should obtain an addendum to the October 
2004 VA medical opinion based on any revision by the DTRA of 
the radiation dose estimate for the veteran.  Such opinion is 
necessary to determine the nature and etiology of any claimed 
bilateral eye disability, and would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Prior to any examination, 
any pertinent outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for cataracts, 
bilateral, postoperative, with 
psudophakia and anterior chamber lens 
implants; retinal detachment, bilateral, 
post-operative, since October 2004.  The 
agency of original jurisdiction (AOJ) 
should attempt to obtain copies of 
medical records from all sources 
identified.

2.  The AOJ should contact the Defense 
Threat Reduction Agency (DTRA) and 
request that DTRA provide a revised 
radiation dose estimate for the veteran, 
as required as a result of a May 8, 2003, 
report by the National Research Council 
on reconstructed radiation doses.  
Provide DTRA with identifying information 
for the veteran, and with the associated 
atmospheric test name, Hardtack I; and 
the DTRA's December 21, 1995 report 
containing previous findings.

3.  Following the above actions, if and 
only if the revised dose estimate is 
higher than the one previously provided, 
then the RO should refer the claims file 
to the physician who provided the October 
2004 opinion (or if he is unavailable, to 
another appropriate specialist 
physician), for the purpose of obtaining 
an addendum to the October 2004 opinion 
regarding the nature and etiology of any 
bilateral eye disorder.  

If an examination is deemed necessary, 
then all studies deemed appropriate in 
the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction with 
any opinion given.  This fact should be 
so indicated in the examination report.  
The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any part 
of the inquiry below, the examiner should 
explain why it is not feasible to 
respond.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the veteran's bilateral 
eye disorder (cataracts, bilateral, 
postoperative, with psudophakia and 
anterior chamber lens implants; retinal 
detachment, bilateral, post-operative) 
resulted from exposure to ionizing 
radiation during active service. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for cataracts, bilateral, 
postoperative, with psudophakia and 
anterior chamber lens implants; retinal 
detachment, bilateral, post-operative.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


